Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In the previous office action, claims 2-3 were indicated as allowable if rewritten to overcome the rejections under 35 USC 112(b) and to include all of the limitations of the base claim and any intervening claims. Claims 4-5 are previous claims 2-3 rolled up into independent form and re-written to overcome the rejections under 35 USC 112(b), and so are in condition for allowance.
Claims 1-3 have been re-written to overcome the rejections under 35 USC 112(b).
The Applicant’s amendments to claim 1 overcomes the previous rejection under 35 USC 102(a)(1)/(a)(2). The closest prior art is Alfayad (US 2011/0185837, cited in grounds for rejection in previous office action). While Alfayad discloses, inter alia, a pelvis member and pair of thigh base-end members, with a flange part formed in each of left and right end parts in the front surface of the pelvis member and in the rear surface of the pelvis member (i.e. 4 different flange parts), and discloses the flange parts fastened to the thigh base-end members by respective fastening members (see previous office action 3/30/2021 for more details), it does not disclose the fastening members are inserted into left-and-right direction through holes in the flange parts. Rather, as pointed out by the Applicant in their arguments, the fastening members are inserted in the vertical direction. The Examiner notes that the specification identifies as the problem to be solved the difficulty of attaching and removing a robot leg, and that the solution to that problem in the instant application is the particular claimed arrangement. Therefore, using rearrangement of parts case law -which requires the operation of the prior art device not be modified- would be improper since the operation of the device is modified by being easier to .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412.  The examiner can normally be reached on Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY T PRATHER/Examiner, Art Unit 3658                                                                                                                                                                                                        
/HOWARD J SANDERS/Primary Examiner, Art Unit 3658